Citation Nr: 0827609	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to August 
1963 and from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for right shoulder 
dislocation.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in July 2003, he requested a Travel Board 
hearing.  A hearing was scheduled for September 2003.  The 
veteran was unable to attend the hearing and asked that it be 
rescheduled.  A hearing was subsequently scheduled for April 
2005.  Prior to the hearing date, however, the veteran 
submitted a statement, indicating that he no longer wanted to 
have a hearing.  An earlier Decision Review Officer hearing 
was held at the RO in September 2003.  

In May 2005 the Board denied the claim.  The veteran appealed 
and in a December 2005 Order, the United States Court of 
Appeals for Veterans Claims (Court), pursuant to a December 
2005 Joint Motion for Remand, remanded the claim back to the 
Board.    


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows 
that the veteran dislocated his right shoulder prior to 
service.  

2.  The evidence of record does not clearly and unmistakably 
show that the veteran did not aggravate his right shoulder 
disability as a result of his fall in service.  



CONCLUSION OF LAW

Because the presumption of aggravation has not been rebutted, 
the criteria for entitlement to service connection for 
residuals of right shoulder dislocation are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.




II.  Factual Background

The veteran had two periods of service.  The service 
treatment records from his first period of service show that 
at enlistment in May 1963, clinical evaluation of the upper 
extremities was normal.  In a report of medical history 
completed by the veteran at that time, he denied any past 
history of painful or "trick" shoulder.

A July 1963 clinical record shows that the veteran reported a 
history of 14 dislocations of his right shoulder prior to 
service.  He had fallen on July 4, 1963, and dislocated his 
right shoulder again.  Following examination, the examiner 
stated that the veteran did not meet procurement standards 
and had been erroneously inducted.  He recommended that the 
veteran meet a Medical Board for consideration of separation 
from service.  The examiner entered a diagnosis of recurrent 
dislocation of the right shoulder.  He stated that this was 
not incurred in the line of duty and existed prior to 
entrance into service.

A July 1963 Medical Board Proceeding report shows that it was 
determined by three physicians that the veteran's recurrent 
dislocation of the right shoulder existed prior to service 
and was not aggravated by service.  The veteran was 
subsequently discharged from service.

In a February 1966 letter from a private physician, Dr. GW, 
it was stated that the veteran had been treated by him for 
recurrent dislocation of the right shoulder and had undergone 
a Putti Plat reconstruction procedure in May 1964.  Dr. GW 
stated that the veteran had satisfactory range of motion in 
his shoulder, which had resulted in adequate stability.

A March 1966 report of medical examination on entry into the 
veteran's second period of service shows that clinical 
evaluation of the upper extremities was abnormal.  The 
examiner noted the veteran had undergone  the Putti Platt 
procedure on the right shoulder.  In his report of medical 
history at that time, the veteran did report a history of 
painful or "trick" shoulder.

An April 1969 report of medical examination shows that 
clinical evaluation of the upper extremities was normal.  In 
his report of medical history at that time, the veteran 
reported a history of painful or "trick" shoulder.  When 
asked whether he had been discharged from service because of 
a physical, mental, or other reason, the veteran answered 
that he had been discharged from service in 1963 because of 
recurrent dislocation of his "shoulders."  The examiner 
noted the pertinent shoulder and stated that there was "No 
residual effect-No sequelae."

The veteran filed a claim for service connection in February 
2001.  He stated that the "original injury" to his right 
shoulder had occurred in service and that he had undergone 
surgery in 1965 and then again in 1993.

In a February 2002 statement the veteran indicated that: 
"while I may have had a shoulder separation before service 
in the National Guard, I was never treated for it until 
service."  Then after the National Guard service the veteran 
had surgery.  

In the March 2002 rating decision, the RO determined that the 
veteran's right shoulder disorder had existed prior to 
service and was not aggravated during service.  

In the veteran's notice of disagreement, received in July 
2002, he stated the following:

Prior to my entry into the National Guard 
in Wyoming in 11/13/62, I had one prior 
right shoulder separation.  This happened 
when I was in wrestling on the high 
school team. . . .  I never had 14 
dislocations prior to service in either 
the Montana or Wyoming National Guard . . 
. .  I separated my shoulder once in high 
school and then not again until "I 
fell" at Ft. Ord and was hospitalized . 
. . .

At a September 2003 hearing before a Decision Review Officer, 
the veteran testified that the first time he dislocated his 
shoulder was during his first period of active duty, when he 
fell down.  He denied that he dislocated his right shoulder 
prior to entering service in 1963.  

In the May 2005 decision, the Board denied the veteran's 
claim, essentially finding that the veteran's right shoulder 
clearly and unmistakably pre-existed service and was not 
aggravated by service.  In determining that there was no 
aggravation of the veteran's disability during service, the 
Board relied on the three physician finding of the Medical 
Board (that the veteran's right shoulder disability was not 
aggravated during service) and on the lack of any contrary 
evidence of record.    

In the December 2005 Joint Motion the parties indicated that 
under Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 
2004), "the correct standard for rebutting the presumption 
of soundness . . . requires the government to show by clear 
and unmistakable evidence that 1) Appellant's disability 
existed prior to service and 2) that the pre-existing 
disability was not aggravated during service."  The Joint 
Motion then found that the Board did not appropriately apply 
the second part of the Wagner finding.  Instead of requiring 
the evidence to clearly and unmistakably show that the 
veteran's right shoulder disability was not aggravated by 
service, the Board, by relying on the Medical Board finding, 
simply required that the weight of the evidence show that the 
veteran's right shoulder disability was not aggravated by 
service.  In making this finding the Joint Motion noted that 
"it does not appear that a determination of a medical board, 
in and of itself, is sufficient to rebut the second prong of 
the presumption of soundness."  Accordingly the Joint Remand 
concluded that the case needed to be remanded "in order for 
the Board to provide adequate analysis with regard to 
rebuttal of the second prong of the presumption of 
soundness."  In response to the Court Remand, the Board 
promulgated its May 2006 Remand, which instructed the RO to 
attempt to obtain some outstanding, pertinent records and to 
have a VA physician provide an opinion as to whether the 
veteran's right shoulder condition was aggravated beyond 
natural progression during service.  

In an April 2007 VA medical opinion, a VA physician noted 
that the veteran had admitted to at least one dislocation of 
the right shoulder prior to service.  The physician then 
noted that it was well documented in the orthopedic 
literature that traumatic dislocation of the shoulder in 
young people, especially those under 21, has a very high 
likelihood of recurrent instability.  Thus, he surmised that 
the dislocation the veteran experienced in service was part 
of the natural history of the already unstable shoulder and 
likely would not have aggravated the shoulder beyond its 
natural progression.  Accordingly, the physician concluded 
that it was less likely than not that the veteran's current 
right shoulder condition was caused by the shoulder 
dislocation in service or that the right shoulder condition 
was aggravated beyond its natural progression while in 
service.

In a March 2008 letter, a former wrestling coach indicated 
that the veteran wrestled for him while in high school and 
dislocated his left shoulder in November 1961.  

III.  Law and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only 
attaches where there has been an induction or enlistment 
examination in which the later complained of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a pre-existing condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre- 
existing condition.  38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Only such conditions that are recorded in examination reports 
are to be considered as "noted" upon entering service.  
38 C.F.R. § 3.304.  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  Determinations regarding the pre-existence of a 
disability should be based on medical judgment derived from 
accepted medical principles, and the clinical factors 
pertinent to the basic character, origin, and development of 
such injury or disease.  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and 
course of the injury or disease, together with all other lay 
and medical evidence concerning the inception, development, 
and manifestations of the impairment.  38 C.F.R. § 3.304(b) 
(2004).

When a condition is properly found to have been pre-existing, 
the veteran cannot bring forth a claim for service 
incurrence, but rather service aggravation.  Wagner, 370 F.3d 
at 1096.  The presumption of aggravation provides that a pre- 
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004); Crowe v. Brown, 
7 Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2004); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease). "Flare-ups" of a pre- 
existing condition do not constitute aggravation if there is 
no increase in severity of underlying disability. Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

IV.  Analysis

The veteran's enlistment examination was negative for any 
findings pertaining to the right shoulder.  Thus, the 
veteran's right shoulder disability was not "noted" on 
entrance.  Therefore, there is no examination disclosing 
defects when the veteran entered active duty, and the veteran 
is entitled to the presumption of soundness.  38 C.F.R. 
§ 3.304.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. 
§ 304(b), the presumption of soundness is rebutted by clear 
and unmistakable evidence that a disease or injury existed 
prior to service and that it was not aggravated therein.  
Less than two months following the veteran's entrance into 
service, it was noted that he fell down and dislocated his 
right shoulder.  The July 1963 service medical record shows 
that the veteran reported having dislocated his right 
shoulder 14 times prior to entering service, which was 
contrary to his report of medical history at his enlistment 
examination.  It was determined by a medical professional 
that the veteran's recurrent right shoulder dislocation had 
pre-existed service.  It was subsequently determined by a 
board of three physicians that recurrent right shoulder 
dislocation had pre-existed service.  There is no medical 
evidence contrary to these determinations.

In his February 2002 statement, the veteran admitted that he 
had dislocated his right shoulder before service.  Also, in 
his notice of disagreement, received in July 2002, he stated 
that he had dislocated his right shoulder on a single 
occasion when he was in high school while wrestling and 
denied having dislocated it 14 times prior to service.  It is 
abundantly clear from the context of the veteran's statement 
that he was referring to the right shoulder as he was filing 
the notice in response to the denial of his claim for right 
shoulder disability.  

The Board finds that as a whole, the evidence is clear and 
unmistakable that the veteran's dislocation of the right 
shoulder pre-existed service.  The in-service physicians' 
opinions that the disorder existed prior to service are based 
on the three physicians' medical expertise, after a 
contemporaneous examination of the veteran and after 
considering the veteran's reported history concerning pre-
service dislocation of the right shoulder.  This evidence, 
coupled with the statements by the veteran made at that time 
acknowledging a pre-service history of right shoulder 
dislocation(s), constitute clear and unmistakable evidence 
that the condition existed prior to service.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994) (Court concluded as a matter of 
law that the presumption of soundness had been rebutted by 
clear and unmistakable evidence consisting of appellant's own 
admissions during clinical evaluation of a pre-service 
history of psychiatric problems).

The Board is aware that the veteran's evolving reported 
history has culminated in his denial of having dislocated his 
right shoulder on even a single occasion prior to service.  
The Board finds that the statements made by the veteran in 
service, contemporaneous with his in-service right shoulder 
injury, are credible and that his September 2003 hearing 
testimony is not credible.  He reported a history of pre-
service dislocation when being treated in service in 1963, 
shortly after entry therein. The Board finds this statement 
credible for two reasons.  First, statements made in 
connection with medical treatment are typically credible.  
Second, the statement is a statement against interest, and 
such statements are also typically credible.  Additionally, 
the veteran reiterated this admission in his February 2002 
statement and again in his July 2002 notice of disagreement.  
Consequently, given that the Board has found that the 
veteran's earlier statements regarding pre-service incurrence 
of shoulder dislocation credible, it must find the veteran's 
later testimony denying such incurrence not credible.  
Notably, the veteran's 2003 testimony was made some 42 years 
after the dislocation in question and was entirely self-
serving; if the testimony was accepted as true, the veteran 
would be entitled to service connected compensation.   
Similarly, the Board  finds that based on the earlier 
evidence of record, the March 2008 letter from the veteran's 
former wrestling coach is also not credible inasmuch as it 
was submitted to support the veteran's contention that he had 
only a left, not a right, shoulder dislocation prior to 
service.  Like the veteran's testimony, it was submitted more 
than forty years after the injury by an individual who would 
quite naturally be supportive of the veteran's position.  
Thus, the record contains no credible evidence contrary to 
the veteran's admissions and physicians' findings that the 
veteran's right shoulder dislocation pre-existed service.  
Accordingly, the evidence clearly and unmistakably shows such 
pre-existence.   

Turning to the question of whether the pre-existing right 
shoulder disorder was clearly and unmistakably not aggravated 
by service, the Board is bound by the finding of the Joint 
Remand that the determination of the medical board was 
insufficient to rebut this second prong of the presumption of 
soundness.  Thus, there must be additional evidence of record 
that taken with the Medical Board finding can be considered 
clear and unmistakable.  The only additional medical opinion 
pertaining to aggravation comes from the May 2007 VA medical 
opinion.  This opinion, however, does not indicate that the 
veteran's pre-existing right shoulder disability clearly and 
unmistakably was not aggravated by service.  Instead, it 
merely indicates that it is less likely than not that it was 
not aggravated by service.  Thus, the opinion does not 
provide sufficient support for a finding that the overall 
record contains clear and unmistakable evidence that the 
veteran's right shoulder disability was not aggravated by 
service.  Accordingly, the second prong of the presumption of 
soundness has not been rebutted, and the veteran is entitled 
to service connection for his pre-existing right shoulder 
dislocation.


ORDER

Entitlement to service connection for residuals of right 
shoulder dislocation is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


